UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                  :
MALIBU MEDIA, LLC,                                                :
                                                                  :         Case No. 2:19-cv-03806-DRH-SIL
                                      Plaintiff,                  :
                                                                  :         Judge Denis R. Hurley
                             vs.                                  :
                                                                    :
JOHN DOE,                         ,                               ::
                                        Defendant.                  :
 -----------------------------------------------------------------X


                       CLERK’S CERTIFICATE OF DEFAULT

          I, DOUGLAS C. PALMER, Clerk of the United States District Court for the Eastern

 District of New York, do hereby certify that this action was commenced on June 30, 2019, with

 the filing of a complaint, that an Amended Complaint was filed on April 4, 2020, a copy of the

 summons and Amended Complaint were duly served upon Defendant, John Doe via individual

 service on May 7, 2020, and proof of service was therefore filed on May 19, 2020, Doc. #15.

          I further certify that the docket entries indicate that the defendant has not filed an

 answer or otherwise moved with respect to the complaint herein. The default of the defendant

 is hereby noted.



          Dated: Brooklyn, New York
                 _______________,
                  June 22         2020.                           DOUGLAS C. PALMER
                                                                  Clerk of Court

                                                         By:              /s/ James J. Toritto
                                                                        Deputy Clerk




                                                                                                 EXHIBIT B
